— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Zelman, J.), rendered July 12, 1983, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Giaccio, J.), of that branch of the defendant’s omnibus motion as sought to suppress a statement made by him to the police.
Judgment affirmed.
We agree with the suppression court’s determination that the statement made by the defendant at the police station was voluntary and, therefore, admissible. There is no evidence in the record to indicate that the minor injuries sustained by the defendant at the time of his arrest impaired his ability to knowingly and voluntarily waive his rights, nor is there any indication that the police delayed obtaining medical attention for the defendant or exerted any pressure on him to make a statement (see, People v Pearson, 106 AD2d 588).
The defendant was not deprived of a fair trial by certain remarks made by the prosecutor during defense counsel’s cross-examination of the principal police witness and during the People’s summation. Although the prosecutor’s conduct at several points in the trial was improper, the instances of misconduct either occurred out of the jury’s presence, are unpreserved for review, or are harmless in view of the overwhelming evidence of the defendant’s guilt.
We have examined the defendant’s remaining contentions and find them to be without merit. Niehoff, J. P., Rubin, Eiber and Hooper, JJ., concur.